Case: 1:16-cv-08637 Document #: 3689-3 Filed: 07/02/20 Page 1 of 19 PageID #:256953




                                Exhibit B
Case: 1:16-cv-08637 Document #: 3689-3 Filed: 07/02/20 Page 2 of 19 PageID #:256954


 From:             Joshua Rissman
 To:               Falk, Jessica
 Cc:               Scott Gant; Mahan, Carrie; Morbey, Simeon A.; cbailey@baileybrauer.com; PilgrimsPride; emsipe@locklaw.com;
                   Bobby Pouya (bpouya@pswlaw.com); Ravi Bhalla; Breanna Van Engelen; riop@hbsslaw.com; Clark, Brian D.;
                   Shana E. Scarlett Esq. (shanas@hbsslaw.com); Brewer, Christopher; Emily Bolles; Brittany Resch;
                   william.monts@hoganlovells.com; justin.bernick@hoganlovells.com; koering@millercanfield.com;
                   kimberly.rancour@hoganlovells.com; liam.phibbs@hoganlovells.com; Olga.Fleysh@HoganLovells.com;
                   cmurphy@vaughanandmurphy.com; jherbison@winston.com; mmayer@winston.com; GWilkowski@winston.com;
                   TNeuner@winston.com; parker.miller@alston.com; Valarie.Williams@alston.com; Max.Marks@alston.com;
                   Jeff.Hannah@alston.com; Doug.Cunningham@alston.com; Tony.Greene@alston.com; bhatcher@sgwmfirm.com;
                   czarlenga@mayerbrown.com; opottinger@mayerbrown.com; WStallings@mayerbrown.com;
                   smedlock@mayerbrown.com; SKeck@mayerbrown.com; RMcCabe@mayerbrown.com;
                   AMandhania@mayerbrown.com; william.greene@stinson.com; kc.tucker@lawgroupnwa.com; jmartin@sfgh.com;
                   kristy.boehler@lawgroupnwa.com; zachary.hemenway@stinson.com; nicci.warr@stinson.com;
                   kevin.kitchen@stinson.com; gary.weeks@lawgroupnwa.com; peter.schwingler@stinson.com;
                   patriciagorham@eversheds-sutherland.com; jimmcgibbon@eversheds-sutherland.com; cphillips@salawus.com;
                   KaitlinCarreno@eversheds-sutherland.us; PeterSzeremeta@eversheds-sutherland.us; gwrobel@vedderprice.com;
                   HJones@jordanprice.com; snovack@novackmacey.com; SSiegel@novackmacey.com;
                   cmoore@novackmacey.com; jja@novackmacey.com; bcohen@novackmacey.com; MLim@novackmacey.com;
                   ewolicki@novackmacey.com; ed@koniecznylaw.com; dnewman@sgrlaw.com; psanders@sgrlaw.com;
                   MCline@sgrlaw.com; volszewski@sgrlaw.com; jpennington@sgrlaw.com; breynolds@roselawfirm.com;
                   arittenhouse@roselawfirm.com; AHOPKINS@RoseLawFirm.com; awofford@roselawfirm.com;
                   jtreece@jwtreece.com; rberitiech@roselawfirm.com; James.Sulentic@KutakRock.com;
                   John.Passarelli@KutakRock.com; jr.carroll@kutakrock.com; Jeffrey.Fletcher@KutakRock.com;
                   kimberly.hare@kutakrock.com; Stephen.Dacus@KutakRock.com; Boris.Bershteyn@skadden.com;
                   Patrick.Fitzgerald@skadden.com; Lara.Flath@skadden.com; peter.cheun@skadden.com; Gail.Lee@skadden.com;
                   LGordon@Venable.com; ATHernacki@Venable.com; jbaldridge@Venable.com; LJFales@Venable.com;
                   RPDavis@Venable.com; BPArgyle@Venable.com; ZKVarshovi@Venable.com; DBessner@Venable.com;
                   TDAbraham@venable.com; DRFoley@Venable.com; daniel.laytin@kirkland.com; christa.cottrell@kirkland.com;
                   rothm@kirkland.com; stacy.pepper@kirkland.com; jessica.giulitto@kirkland.com; kcawley@kirkland.com;
                   blaise.danly@kirkland.com; kyle.casey@kirkland.com; tucker.hunter@kirkland.com; jenna.stupar@kirkland.com;
                   amelia.bailey@kirkland.com; barry.frett@kirkland.com; kate.guilfoyle@kirkland.com; anne.hudson@kirkland.com;
                   camil.sanchezpalumbo@kirkland.com; sarah.brodwolf@kirkland.com; michelle.beglin@kirkland.com;
                   joseph.schroeder@kirkland.com; melissa.chambers@kirkland.com; LHMURRAY@shb.com; LNOVION@shb.com;
                   RMENDOZA@shb.com; mkfleming@shb.com; jelrod@cwlaw.com; pfoneill@shb.com; vbronson@cwlaw.com;
                   radcox@axinn.com; ngaglio@axinn.com; klee@axinn.com; jtanski@axinn.com; jtaylor@axinn.com;
                   doakes@axinn.com; momara@axinn.com; boppenheimer@axinn.com; kjethmalani@axinn.com;
                   jmt@lipelyons.com; condeck@proskauer.com; RDesai@proskauer.com; schuk@proskauer.com;
                   jdc@jdcarney.com; dklar@dklarlaw.com; dfeeney@millershakman.com; tstaunton@millershakman.com;
                   ca@jdcarney.com; binderpl@yahoo.com; case@jdcarney.com; hiwrey@dykema.com; dstella@dykema.com;
                   crockey@dykema.com; sgistenson@dykema.com; CJohnson@dykema.com
 Subject:          RE: Broilers Plaintiffs Amended 30b6 Deposition Notices
 Date:             Wednesday, July 1, 2020 3:26:52 PM


 Jessica,

 Thank you for your response. For topics 18 and 21, Plaintiffs agree to generally accept testimony at
 a management level regarding Defendants’ broiler pricing and production decisions, but continue to
 reserve the right to ask about specific transactions, production, or pricing decisions, including
 materials prepared by Defendants reflecting the use of Agri Stats information for pricing
 decisions. Plaintiffs will agree to identify documents and/or specific transactions in advance if
 Plaintiffs believe it will facilitate an efficient deposition, but will not agree to be required to do so.
 Plaintiffs also specifically reject the 14 day requirement.

 Please confirm whether Defendants will be producing a witness to testify on Topic 22.

 Please confirm by COB Monday whether Defendants are in agreement, or whether we are at an
 impasse.

 Have a nice holiday weekend,
Case: 1:16-cv-08637 Document #: 3689-3 Filed: 07/02/20 Page 3 of 19 PageID #:256955


 Joshua J. Rissman (profile)
 Gustafson Gluek PLLC
 Canadian Pacific Plaza
 120 South Sixth Street, Suite 2600
 Minneapolis, MN 55402
 Phone: (612) 333-8844


 website | vCard | map

 committed to the protection of fair competition ...


 From: Falk, Jessica <Jessica.Falk@weil.com>
 Sent: Friday, June 26, 2020 2:48 PM
 To: Joshua Rissman <jrissman@gustafsongluek.com>
 Cc: Scott Gant <sgant@bsfllp.com>; Mahan, Carrie <Carrie.Mahan@weil.com>; Morbey, Simeon A.
 <samorbey@locklaw.com>; cbailey@baileybrauer.com; PilgrimsPride
 <PilgrimsPride.Service@weil.com>; emsipe@locklaw.com; Bobby Pouya (bpouya@pswlaw.com)
 <bpouya@pswlaw.com>; Ravi Bhalla <RBhalla@susmangodfrey.com>; Breanna Van Engelen
 <breannav@hbsslaw.com>; riop@hbsslaw.com; Clark, Brian D. <bdclark@locklaw.com>; Shana E.
 Scarlett Esq. (shanas@hbsslaw.com) <shanas@hbsslaw.com>; Brewer, Christopher
 <BrewerC@hunton.com>; Emily Bolles <ebolles@hunton.com>; Brittany Resch
 <BResch@gustafsongluek.com>; william.monts@hoganlovells.com;
 justin.bernick@hoganlovells.com; koering@millercanfield.com;
 kimberly.rancour@hoganlovells.com; liam.phibbs@hoganlovells.com;
 Olga.Fleysh@HoganLovells.com; cmurphy@vaughanandmurphy.com; jherbison@winston.com;
 mmayer@winston.com; GWilkowski@winston.com; TNeuner@winston.com;
 parker.miller@alston.com; Valarie.Williams@alston.com; Max.Marks@alston.com;
 Jeff.Hannah@alston.com; Doug.Cunningham@alston.com; Tony.Greene@alston.com;
 bhatcher@sgwmfirm.com; czarlenga@mayerbrown.com; opottinger@mayerbrown.com;
 WStallings@mayerbrown.com; smedlock@mayerbrown.com; SKeck@mayerbrown.com;
 RMcCabe@mayerbrown.com; AMandhania@mayerbrown.com; william.greene@stinson.com;
 kc.tucker@lawgroupnwa.com; jmartin@sfgh.com; kristy.boehler@lawgroupnwa.com;
 zachary.hemenway@stinson.com; nicci.warr@stinson.com; kevin.kitchen@stinson.com;
 gary.weeks@lawgroupnwa.com; peter.schwingler@stinson.com; patriciagorham@eversheds-
 sutherland.com; jimmcgibbon@eversheds-sutherland.com; cphillips@salawus.com;
 KaitlinCarreno@eversheds-sutherland.us; PeterSzeremeta@eversheds-sutherland.us;
 gwrobel@vedderprice.com; HJones@jordanprice.com; snovack@novackmacey.com;
 SSiegel@novackmacey.com; cmoore@novackmacey.com; jja@novackmacey.com;
 bcohen@novackmacey.com; MLim@novackmacey.com; ewolicki@novackmacey.com;
 ed@koniecznylaw.com; dnewman@sgrlaw.com; psanders@sgrlaw.com; MCline@sgrlaw.com;
 volszewski@sgrlaw.com; jpennington@sgrlaw.com; breynolds@roselawfirm.com;
 arittenhouse@roselawfirm.com; AHOPKINS@RoseLawFirm.com; awofford@roselawfirm.com;
 jtreece@jwtreece.com; rberitiech@roselawfirm.com; James.Sulentic@KutakRock.com;
 John.Passarelli@KutakRock.com; jr.carroll@kutakrock.com; Jeffrey.Fletcher@KutakRock.com;
 kimberly.hare@kutakrock.com; Stephen.Dacus@KutakRock.com; Boris.Bershteyn@skadden.com;
 Patrick.Fitzgerald@skadden.com; Lara.Flath@skadden.com; peter.cheun@skadden.com;
Case: 1:16-cv-08637 Document #: 3689-3 Filed: 07/02/20 Page 4 of 19 PageID #:256956


 Gail.Lee@skadden.com; LGordon@Venable.com; ATHernacki@Venable.com;
 jbaldridge@Venable.com; LJFales@Venable.com; RPDavis@Venable.com; BPArgyle@Venable.com;
 ZKVarshovi@Venable.com; DBessner@Venable.com; TDAbraham@venable.com;
 DRFoley@Venable.com; daniel.laytin@kirkland.com; christa.cottrell@kirkland.com;
 rothm@kirkland.com; stacy.pepper@kirkland.com; jessica.giulitto@kirkland.com;
 kcawley@kirkland.com; blaise.danly@kirkland.com; kyle.casey@kirkland.com;
 tucker.hunter@kirkland.com; jenna.stupar@kirkland.com; amelia.bailey@kirkland.com;
 barry.frett@kirkland.com; kate.guilfoyle@kirkland.com; anne.hudson@kirkland.com;
 camil.sanchezpalumbo@kirkland.com; sarah.brodwolf@kirkland.com;
 michelle.beglin@kirkland.com; joseph.schroeder@kirkland.com; melissa.chambers@kirkland.com;
 LHMURRAY@shb.com; LNOVION@shb.com; RMENDOZA@shb.com; mkfleming@shb.com;
 jelrod@cwlaw.com; pfoneill@shb.com; vbronson@cwlaw.com; radcox@axinn.com;
 ngaglio@axinn.com; klee@axinn.com; jtanski@axinn.com; jtaylor@axinn.com; doakes@axinn.com;
 momara@axinn.com; boppenheimer@axinn.com; kjethmalani@axinn.com; jmt@lipelyons.com;
 condeck@proskauer.com; RDesai@proskauer.com; schuk@proskauer.com; jdc@jdcarney.com;
 dklar@dklarlaw.com; dfeeney@millershakman.com; tstaunton@millershakman.com;
 ca@jdcarney.com; binderpl@yahoo.com; case@jdcarney.com; hiwrey@dykema.com;
 dstella@dykema.com; crockey@dykema.com; sgistenson@dykema.com; CJohnson@dykema.com
 Subject: RE: Broilers Plaintiffs Amended 30b6 Deposition Notices

 Josh,

 Defendants have reviewed your note regarding Topics 18, 21 and 22. As to Topic 22, the Defendants
 will provide their own individual responses.

 Regarding Topics 18 and 21, as for Pilgrim’s, Amick, Case, Claxton, Harrison, Koch, Mar-Jac,
 Mountaire, OK Foods, Peco, Perdue, Simmons and Tyson, the Topics remain overly broad and unduly
 burdensome. Specifically, these Defendants request that Plaintiffs advise, for Topic 18, as to
 whether they will accept testimony generally at a management level regarding Defendants’ broiler
 pricing process and, at least two (2) weeks prior to the deposition, identify a reasonable number of
 specific transactions for which they request corporate testimony. For Topic 21, Defendants request
 that Plaintiffs advise as to whether they will accept testimony generally at a management level
 regarding Defendants’ processes for production decisions and, at least two (2) weeks prior to the
 deposition, identify a reasonable number of specific alleged incidents of production decreases
 and/or specific alleged incidents of foregoing production increases for which Plaintiffs seek
 corporate testimony. Please advise by Tuesday, June 30th if Plaintiffs will accept these proposals or
 if the parties are at an impasse.

 The remaining Defendants who have been served with the Third Amended Notices will reach out
 individually regarding Topics 18 and 21.

 Best,
 Jessica
Case: 1:16-cv-08637 Document #: 3689-3 Filed: 07/02/20 Page 5 of 19 PageID #:256957




 Jessica L. Falk


 Weil, Gotshal & Manges LLP
 767 Fifth Avenue
 New York, NY 10153
 jessica.falk@weil.com
 +1 212 310 8511 Direct
 +1 212 310 8007 Fax



 From: Falk, Jessica <Jessica.Falk@weil.com>
 Sent: Friday, June 19, 2020 5:38 PM
 To: Joshua Rissman <jrissman@gustafsongluek.com>
 Cc: Scott Gant <sgant@bsfllp.com>; Mahan, Carrie <Carrie.Mahan@weil.com>; Morbey, Simeon A.
 <samorbey@locklaw.com>; cbailey@baileybrauer.com; PilgrimsPride
 <PilgrimsPride.Service@weil.com>; emsipe@locklaw.com; Bobby Pouya (bpouya@pswlaw.com)
 <bpouya@pswlaw.com>; Ravi Bhalla <RBhalla@susmangodfrey.com>; Breanna Van Engelen
 <breannav@hbsslaw.com>; riop@hbsslaw.com; Clark, Brian D. <bdclark@locklaw.com>; Shana E.
 Scarlett Esq. (shanas@hbsslaw.com) <shanas@hbsslaw.com>; Brewer, Christopher
 <BrewerC@hunton.com>; Emily Bolles <ebolles@hunton.com>; Brittany Resch
 <BResch@gustafsongluek.com>
 Subject: Re: Broilers Plaintiffs Amended 30b6 Deposition Notices

 Josh,

 Defendants are still conferring on the Topics and will get back to you. Have a great weekend.

 Best,
 Jessica




             On Jun 17, 2020, at 11:01 AM, Joshua Rissman <jrissman@gustafsongluek.com> wrote:

         ﻿
         Jessica,

         We have not heard any response to our follow-up. Please provide Defendants’ position
         and/or your availability to meet and confer further on the topics 18, 21-22.

         Best regards,

         Joshua J. Rissman (profile)
             Gustafson Gluek PLLC
             Canadian Pacific Plaza
Case: 1:16-cv-08637 Document #: 3689-3 Filed: 07/02/20 Page 6 of 19 PageID #:256958


      120 South Sixth Street, Suite 2600
      Minneapolis, MN 55402
      Phone: (612) 333-8844


      website | vCard | map

      committed to the protection of fair competition ...


      From: Joshua Rissman
      Sent: Thursday, June 11, 2020 1:09 PM
      To: Falk, Jessica <Jessica.Falk@weil.com>; Scott Gant <sgant@bsfllp.com>; Mahan,
      Carrie <Carrie.Mahan@weil.com>; Morbey, Simeon A. <samorbey@locklaw.com>;
      cbailey@baileybrauer.com; PilgrimsPride <PilgrimsPride.Service@weil.com>
      Cc: emsipe@locklaw.com; Bobby Pouya (bpouya@pswlaw.com)
      <bpouya@pswlaw.com>; Ravi Bhalla <rbhalla@susmangodfrey.com>; Breanna Van
      Engelen <breannav@hbsslaw.com>; riop@hbsslaw.com; Clark, Brian D.
      <bdclark@locklaw.com>; Shana E. Scarlett Esq. (shanas@hbsslaw.com)
      <shanas@hbsslaw.com>; Brewer, Christopher <BrewerC@hunton.com>; Emily Bolles
      <ebolles@hunton.com>; Brittany Resch <BResch@gustafsongluek.com>
      Subject: RE: Broilers Plaintiffs Amended 30b6 Deposition Notices

      Counsel,

      Thank you for meeting and conferring with Class Plaintiffs on Topics 18, 21-22 on a
      global basis. The following summarizes our discussion on the June 1, 2020 call.

      Topic 18
      Plaintiffs provided more specific details of the types of testimony we are seeking. We
      did so expressly stating we were not agreeing to limit the Topic 18. In general, Plaintiffs
      are focused on Defendants’ pricing and selling processes at a management level.
      Plaintiffs may want to ask about specific examples of pricing decisions, which would
      likely be accompanied by a specific document. Plaintiffs are seeking testimony from
      the entire discovery period, and are not willing to limit themselves to only certain
      years, or year-by-year summaries. Plaintiffs do not agree the testimony we seek is
      captured by the structured data.

      Topic 21
      Similar to Topic 18, Plaintiffs provided more specific details of the types of testimony
      we are seeking. We did so expressly stating we were not agreeing to limit the Topic
      21. In general, Plaintiffs are focused on Defendants’ production decisions processes at
      a management level. Plaintiffs seek testimony regarding the process by which
      Defendants made decisions about their production capacity, including each specific
      decision by Defendants to cut production/capacity or forgo increases in
      production/capacity. Plaintiffs do not agree to limit the testimony to year-to-year
      production figures. Plaintiffs do not agree the testimony we seek is captured by the
      structured data.
Case: 1:16-cv-08637 Document #: 3689-3 Filed: 07/02/20 Page 7 of 19 PageID #:256959



      Topic 22
      Plaintiffs seek testimony on any Defendants’ decision to obtain chicken from its
      competitors. For some Defendants, this strategy is called “Buy v. Grow,” for others, it
      may not have a name. Defendants inquired about “one-off” transactions with
      competitors, and what constitutes a “strategy.” Plaintiffs seek testimony as to the
      general volume of transactions involving competitors, under what circumstances
      purchases are made from competitors, if there are particular parts or sizes of birds that
      are purchased from competitors, and the purposes or reasons for purchasing from
      competitors.

      On the call, you stated there were numerous issues you wished to discuss with
      Defendants. If Defendants are willing to agree globally to provide testimony on the
      topics as outline above and as discussed on the meet and confer, please let me know.
      If you wish to meet and confer further, please let me know a time you are available.

      Best regards,

      Joshua J. Rissman (profile)
      Gustafson Gluek PLLC
      Canadian Pacific Plaza
      120 South Sixth Street, Suite 2600
      Minneapolis, MN 55402
      Phone: (612) 333-8844


      website | vCard | map

      committed to the protection of fair competition ...


      From: Falk, Jessica <Jessica.Falk@weil.com>
      Sent: Thursday, May 28, 2020 1:03 PM
      To: Joshua Rissman <jrissman@gustafsongluek.com>; Scott Gant <sgant@bsfllp.com>;
      Mahan, Carrie <Carrie.Mahan@weil.com>; Morbey, Simeon A.
      <samorbey@locklaw.com>; cbailey@baileybrauer.com; PilgrimsPride
      <PilgrimsPride.Service@weil.com>
      Cc: emsipe@locklaw.com; Bobby Pouya (bpouya@pswlaw.com)
      <bpouya@pswlaw.com>; Ravi Bhalla <rbhalla@susmangodfrey.com>; Breanna Van
      Engelen <breannav@hbsslaw.com>; riop@hbsslaw.com; Clark, Brian D.
      <bdclark@locklaw.com>; Shana E. Scarlett Esq. (shanas@hbsslaw.com)
      <shanas@hbsslaw.com>; Brewer, Christopher <BrewerC@hunton.com>; Emily Bolles
      <ebolles@hunton.com>; Brittany Resch <BResch@gustafsongluek.com>
      Subject: RE: Broilers Plaintiffs Amended 30b6 Deposition Notices

      Great, will send a calendar invite shortly.
Case: 1:16-cv-08637 Document #: 3689-3 Filed: 07/02/20 Page 8 of 19 PageID #:256960


      <image001.jpg>

      Jessica L. Falk


      Weil, Gotshal & Manges LLP
      767 Fifth Avenue
      New York, NY 10153
      jessica.falk@weil.com
      +1 212 310 8511 Direct
      +1 212 310 8007 Fax



      From: Joshua Rissman <jrissman@gustafsongluek.com>
      Sent: Thursday, May 28, 2020 1:23 PM
      To: Scott Gant <sgant@bsfllp.com>; Falk, Jessica <Jessica.Falk@weil.com>; Mahan,
      Carrie <Carrie.Mahan@weil.com>; Morbey, Simeon A. <samorbey@locklaw.com>;
      cbailey@baileybrauer.com; PilgrimsPride <PilgrimsPride.Service@weil.com>
      Cc: emsipe@locklaw.com; Bobby Pouya (bpouya@pswlaw.com)
      <bpouya@pswlaw.com>; Ravi Bhalla <rbhalla@susmangodfrey.com>; Breanna Van
      Engelen <breannav@hbsslaw.com>; riop@hbsslaw.com; Clark, Brian D.
      <bdclark@locklaw.com>; Shana E. Scarlett Esq. (shanas@hbsslaw.com)
      <shanas@hbsslaw.com>; Brewer, Christopher <BrewerC@hunton.com>; Emily Bolles
      <ebolles@hunton.com>; Brittany Resch <BResch@gustafsongluek.com>
      Subject: RE: Broilers Plaintiffs Amended 30b6 Deposition Notices

      Yes, let’s plan on that time.

      Joshua J. Rissman (profile)
      Gustafson Gluek PLLC
      Canadian Pacific Plaza
      120 South Sixth Street, Suite 2600
      Minneapolis, MN 55402
      Phone: (612) 333-8844


      website | vCard | map

      committed to the protection of fair competition ...


      From: Scott Gant <sgant@bsfllp.com>
      Sent: Thursday, May 28, 2020 12:16 PM
      To: Falk, Jessica <Jessica.Falk@weil.com>; Joshua Rissman
      <jrissman@gustafsongluek.com>; Mahan, Carrie <Carrie.Mahan@weil.com>; Morbey,
      Simeon A. <samorbey@locklaw.com>; cbailey@baileybrauer.com; PilgrimsPride
      <PilgrimsPride.Service@weil.com>
      Cc: emsipe@locklaw.com; Bobby Pouya (bpouya@pswlaw.com)
      <bpouya@pswlaw.com>; Ravi Bhalla <rbhalla@susmangodfrey.com>; Breanna Van
      Engelen <breannav@hbsslaw.com>; riop@hbsslaw.com; Clark, Brian D.
Case: 1:16-cv-08637 Document #: 3689-3 Filed: 07/02/20 Page 9 of 19 PageID #:256961


      <bdclark@locklaw.com>; Shana E. Scarlett Esq. (shanas@hbsslaw.com)
      <shanas@hbsslaw.com>; Brewer, Christopher <BrewerC@hunton.com>; Emily Bolles
      <ebolles@hunton.com>; Brittany Resch <BResch@gustafsongluek.com>
      Subject: Re: Broilers Plaintiffs Amended 30b6 Deposition Notices


      ok for me




      From: Falk, Jessica <Jessica.Falk@weil.com>
      Sent: Thursday, May 28, 2020 12:36 PM
      To: Joshua Rissman; Mahan, Carrie; Morbey, Simeon A.; cbailey@baileybrauer.com;
      PilgrimsPride
      Cc: emsipe@locklaw.com; Bobby Pouya (bpouya@pswlaw.com); Ravi Bhalla; Breanna
      Van Engelen; riop@hbsslaw.com; Clark, Brian D.; Scott Gant; Shana E. Scarlett Esq.
      (shanas@hbsslaw.com); Brewer, Christopher; Emily Bolles; Brittany Resch
      Subject: RE: Broilers Plaintiffs Amended 30b6 Deposition Notices


      CAUTION: External email. Please do not respond to or click on links/attachments unless you
      recognize the sender.




      Josh,



      Let’s plan for 3pm eastern on Monday then. Please confirm that works and I can
      send a calendar invite. Defendants’ responses set out the concerns in more detail,
      but generally the topics are vague, unduly burdensome and/or overbroad and we’d
      like to discuss narrowing/refining.



      Best,

      Jessica




      <image001.jpg>



      Jessica L. Falk
Case: 1:16-cv-08637 Document #: 3689-3 Filed: 07/02/20 Page 10 of 19 PageID #:256962


       Weil, Gotshal & Manges LLP
       767 Fifth Avenue
       New York, NY 10153
       jessica.falk@weil.com
       +1 212 310 8511 Direct
       +1 212 310 8007 Fax




       From: Joshua Rissman <jrissman@gustafsongluek.com>
       Sent: Wednesday, May 27, 2020 10:36 PM
       To: Falk, Jessica <Jessica.Falk@weil.com>; Mahan, Carrie
       <Carrie.Mahan@weil.com>; Morbey, Simeon A. <samorbey@locklaw.com>;
       cbailey@baileybrauer.com; PilgrimsPride <PilgrimsPride.Service@weil.com>
       Cc: emsipe@locklaw.com; Bobby Pouya (bpouya@pswlaw.com)
       <bpouya@pswlaw.com>; Ravi Bhalla <RBhalla@susmangodfrey.com>; Breanna
       Van Engelen <breannav@hbsslaw.com>; riop@hbsslaw.com; Clark, Brian D.
       <bdclark@locklaw.com>; sgant@bsfllp.com; Shana E. Scarlett Esq.
       (shanas@hbsslaw.com) <shanas@hbsslaw.com>; Brewer, Christopher
       <BrewerC@hunton.com>; Emily Bolles <ebolles@hunton.com>; Brittany Resch
       <BResch@gustafsongluek.com>
       Subject: RE: Broilers Plaintiffs Amended 30b6 Deposition Notices



       Hi Jessica,



       On the global meet and confer- Plaintiffs are available Monday afternoon. It
       would be helpful if you could let us know with more specificity what Defendants
       wish to discuss on a global basis with respect to Topics 18, 20-21.



       Best,



       Joshua J. Rissman  (profile)
       Gustafson Gluek PLLC
       Canadian Pacific Plaza
       120 South Sixth Street, Suite 2600
       Minneapolis, MN 55402

       Phone: (612) 333-8844




       website | vCard | map

       committed to the protection of fair competition ...
Case: 1:16-cv-08637 Document #: 3689-3 Filed: 07/02/20 Page 11 of 19 PageID #:256963




       From: Falk, Jessica <Jessica.Falk@weil.com>
       Sent: Wednesday, May 27, 2020 1:07 PM
       To: Mahan, Carrie <Carrie.Mahan@weil.com>; Joshua Rissman
       <jrissman@gustafsongluek.com>; Morbey, Simeon A.
       <samorbey@locklaw.com>; cbailey@baileybrauer.com; PilgrimsPride
       <PilgrimsPride.Service@weil.com>
       Cc: emsipe@locklaw.com; Bobby Pouya (bpouya@pswlaw.com)
       <bpouya@pswlaw.com>; Ravi Bhalla <RBhalla@susmangodfrey.com>; Breanna
       Van Engelen <breannav@hbsslaw.com>; riop@hbsslaw.com; Clark, Brian D.
       <bdclark@locklaw.com>; sgant@bsfllp.com; Shana E. Scarlett Esq.
       (shanas@hbsslaw.com) <shanas@hbsslaw.com>; Brewer, Christopher
       <BrewerC@hunton.com>; Emily Bolles <ebolles@hunton.com>; Brittany Resch
       <BResch@gustafsongluek.com>
       Subject: RE: Broilers Plaintiffs Amended 30b6 Deposition Notices



       Simeon and Josh,



       Following up on the below, are there times that work on Monday or Tuesday to
       meet and confer regarding the 30(b)(6) topics sent to Pilgrim’s? We also think it
       makes sense to conduct a global meet and confer for efficiency’s sake on topics
       18, 21-22 – please let me know if there are times on Monday or Tuesday that
       would work for Plaintiffs to discuss and I will try to coordinate with Defendants.



       Best,

       Jessica




       <image001.jpg>



       Jessica L. Falk

       Weil, Gotshal & Manges LLP
       767 Fifth Avenue
       New York, NY 10153
       jessica.falk@weil.com
       +1 212 310 8511 Direct
       +1 212 310 8007 Fax
Case: 1:16-cv-08637 Document #: 3689-3 Filed: 07/02/20 Page 12 of 19 PageID #:256964




       From: Mahan, Carrie <Carrie.Mahan@weil.com>
       Sent: Friday, May 22, 2020 11:32 AM
       To: Joshua Rissman <jrissman@gustafsongluek.com>; Morbey, Simeon A.
       <samorbey@locklaw.com>; cbailey@baileybrauer.com; PilgrimsPride
       <PilgrimsPride.Service@weil.com>
       Cc: emsipe@locklaw.com; Bobby Pouya (bpouya@pswlaw.com)
       <bpouya@pswlaw.com>; Ravi Bhalla <RBhalla@susmangodfrey.com>; Breanna
       Van Engelen <breannav@hbsslaw.com>; riop@hbsslaw.com; Clark, Brian D.
       <bdclark@locklaw.com>; sgant@bsfllp.com; Shana E. Scarlett Esq.
       (shanas@hbsslaw.com) <shanas@hbsslaw.com>; Brewer, Christopher
       <BrewerC@hunton.com>; Emily Bolles <ebolles@hunton.com>; Brittany Resch
       <BResch@gustafsongluek.com>
       Subject: RE: Broilers Plaintiffs Amended 30b6 Deposition Notices



       Thanks Josh and Simeon.



       Our responses are with the client and we hope to serve after the holiday
       weekend. Will check schedules and circle back for a good time to talk.



       Stay well,

       Carrie




       From: Joshua Rissman <jrissman@gustafsongluek.com>
       Sent: Friday, May 22, 2020 11:28 AM
       To: Morbey, Simeon A. <samorbey@locklaw.com>; cbailey@baileybrauer.com;
       karquit@kasowitz.com; Mahan, Carrie <Carrie.Mahan@weil.com>;
       PilgrimsPride <PilgrimsPride.Service@weil.com>;
       mmccluggage@eimerstahl.com
       Cc: emsipe@locklaw.com; Bobby Pouya (bpouya@pswlaw.com)
       <bpouya@pswlaw.com>; Ravi Bhalla <RBhalla@susmangodfrey.com>; Breanna
       Van Engelen <breannav@hbsslaw.com>; riop@hbsslaw.com; Clark, Brian D.
       <bdclark@locklaw.com>; sgant@bsfllp.com; Shana E. Scarlett Esq.
       (shanas@hbsslaw.com) <shanas@hbsslaw.com>; Brewer, Christopher
       <BrewerC@hunton.com>; Emily Bolles <ebolles@hunton.com>; Brittany Resch
       <BResch@gustafsongluek.com>
       Subject: RE: Broilers Plaintiffs Amended 30b6 Deposition Notices
Case: 1:16-cv-08637 Document #: 3689-3 Filed: 07/02/20 Page 13 of 19 PageID #:256965



       Including Brittany Resch for CIIPPs.



       Joshua J. Rissman  (profile)
       Gustafson Gluek PLLC
       Canadian Pacific Plaza
       120 South Sixth Street, Suite 2600
       Minneapolis, MN 55402

       Phone: (612) 333-8844




       website | vCard | map

       committed to the protection of fair competition ...




       From: Morbey, Simeon A. <samorbey@locklaw.com>
       Sent: Friday, May 22, 2020 9:38 AM
       To: cbailey@baileybrauer.com; karquit@kasowitz.com; carrie.mahan@weil.com;
       PilgrimsPride.Service@weil.com; mmccluggage@EimerStahl.com
       Cc: emsipe@locklaw.com; Bobby Pouya (bpouya@pswlaw.com)
       <bpouya@pswlaw.com>; Ravi Bhalla <RBhalla@susmangodfrey.com>; Breanna
       Van Engelen <breannav@hbsslaw.com>; riop@hbsslaw.com; Joshua Rissman
       <jrissman@gustafsongluek.com>; Clark, Brian D. <bdclark@locklaw.com>;
       sgant@bsfllp.com; Shana E. Scarlett Esq. (shanas@hbsslaw.com)
       <shanas@hbsslaw.com>; Brewer, Christopher <BrewerC@hunton.com>; Emily
       Bolles <ebolles@hunton.com>
       Subject: FW: Broilers Plaintiffs Amended 30b6 Deposition Notices



       Counsel:



       Plaintiffs request a meet and confer to discuss Plaintiffs’ amended 30(b)(6) Notice
       to Defendant Pilgrim’s Pride served on April 13, 2020. We are available on May
       29, at 11 a.m. Central Time. Does that time work for Pilgrim’s Pride?



       Regards,



       SAM
Case: 1:16-cv-08637 Document #: 3689-3 Filed: 07/02/20 Page 14 of 19 PageID #:256966




       From: Sipe, Elizabeth M. <emsipe@locklaw.com>
       Sent: Monday, April 13, 2020 3:47 PM
       To: william.monts@hoganlovells.com; justin.bernick@hoganlovells.com;
       koering@millercanfield.com; kimberly.rancour@hoganlovells.com;
       liam.phibbs@hoganlovells.com; olga.fleysh@hoganlovells.com;
       cmurphy@vaughanandmurphy.com; JHerbison@winston.com;
       mmayer@winston.com; gwilkowski@winston.com; Tneuner@winston.com;
       parker.miller@alston.com; Valarie.Williams@alston.com;
       Max.Marks@alston.com; Jeff.Hannah@alston.com;
       Doug.Cunningham@alston.com; Tony.Greene@alston.com;
       bhatcher@sgwmfirm.com; czarlenga@mayerbrown.com;
       opottinger@mayerbrown.com; Wstallings@mayerbrown.com;
       smedlock@mayerbrown.com; skeck@mayerbrown.com;
       RMcCabe@mayerbrown.com; Amandhania@mayerbrown.com;
       William.greene@stinson.com; kc.tucker@lawgroupnwa.com; jmartin@sfgh.com;
       kristy.boehler@lawgroupnwa.com; zachary.hemenway@stinson.com;
       nicci.warr@stinson.com; kevin.kitchen@stinson.com;
       gary.weeks@lawgroupnwa.com; peter.schwingler@stinson.com;
       patriciagorham@eversheds-sutherland.com; jimmcgibbon@eversheds-
       sutherland.com; cphillips@salawus.com; KaitlinCarreno@eversheds-
       sutherland.us; PeterSzeremeta@eversheds-sutherland.us;
       gwrobel@vedderprice.com; hjones@jordanprice.com;
       snovack@novackmacey.com; SSiegel@novackmacey.com;
       CMoore@novackmacey.com; jja@novackmacey.com;
       bcohen@novackmacey.com; mlim@novackmacey.com;
       ewolicki@novackmacey.com; ed@koniecznylaw.com; dnewman@sgrlaw.com;
       psanders@sgrlaw.com; mcline@sgrlaw.com; volszewski@sgrlaw.com;
       jpennington@sgrlaw.com; breynolds@roselawfirm.com;
       arittenhouse@roselawfirm.com; ahopkins@roselawfirm.com;
       awofford@roselawfirm.com; jtreece@jwtreece.com;
       rberitiech@roselawfirm.com; james.sulentic@kutakrock.com;
       john.passarelli@kutakrock.com; jr.carroll@kutakrock.com;
       jeffrey.fletcher@kutakrock.com; kimberly.hare@kutakrock.com;
       stephen.dacus@kutakrock.com; Boris.Bershteyn@skadden.com;
       Patrick.Fitzgerald@skadden.com; lara.flath@skadden.com;
       peter.cheun@skadden.com; Gail.Lee@skadden.com; lgordon@Venable.com;
       ATHernacki@Venable.com; JBaldridge@Venable.com; ljfales@venable.com;
       RPDavis@Venable.com; bpargyle@Venable.com; ZKVarshovi@Venable.com;
       DBessner@Venable.com; TDAbraham@Venable.com; DRFoley@Venable.com;
       cbailey@baileybrauer.com; karquit@kasowitz.com; carrie.mahan@weil.com;
       PilgrimsPride.Service@weil.com; mmccluggage@EimerStahl.com;
       daniel.laytin@kirkland.com; christa.cottrell@kirkland.com;
       rothm@kirkland.com; stacy.pepper@kirkland.com;
       jessica.giulitto@kirkland.com; kcawley@kirkland.com;
       blaise.danly@kirkland.com; kyle.casey@kirkland.com;
       tucker.hunter@kirkland.com; jenna.stupar@kirkland.com;
       amelia.bailey@kirkland.com; barry.frett@kirkland.com;
       kate.guilfoyle@kirkland.com; anne.hudson@kirkland.com;
Case: 1:16-cv-08637 Document #: 3689-3 Filed: 07/02/20 Page 15 of 19 PageID #:256967


       camil.sanchezpalumbo@kirkland.com; sarah.brodwolf@kirkland.com;
       michelle.beglin@kirkland.com; joseph.schroeder@kirkland.com;
       melissa.chambers@kirkland.com; lhmurray@shb.com; lnovion@shb.com;
       rmendoza@shb.com; mkfleming@shb.com; jelrod@cwlaw.com;
       pfoneill@shb.com; vbronson@cwlaw.com; radcox@axinn.com;
       ngaglio@axinn.com; klee@axinn.com; jtanski@axinn.com; jtaylor@axinn.com;
       doakes@axinn.com; momara@axinn.com; boppenheimer@axinn.com;
       kjethmalani@axinn.com; jmt@lipelyons.com; condeck@proskauer.com;
       rdesai@proskauer.com; schuk@proskauer.com; jdc@jdcarney.com;
       dklar@dklarlaw.com; dfeeney@millershakman.com;
       tstaunton@millershakman.com; ca@jdcarney.com; binderpl@yahoo.com;
       case@jdcarney.com; HIwrey@dykema.com; dstella@dykema.com;
       crockey@dykema.com; sgistenson@dykema.com; cjohnson@dykema.com
       Cc: Bruckner, W. Joseph <wjbruckner@locklaw.com>; Clark, Brian D.
       <bdclark@locklaw.com>; Morbey, Simeon A. <samorbey@locklaw.com>; Sipe,
       Elizabeth M. <emsipe@locklaw.com>; bsimon@pswlaw.com;
       dwarshaw@pswlaw.com; nswartzberg@pswlaw.com; cpearson@pswlaw.com;
       mpearson@pswlaw.com; bpouya@pswlaw.com; tnolan@pswlaw.com;
       egrant@pswlaw.com; shart@hmelegal.com; beldridge@hmelegal.com;
       kpozan@hmelegal.com; jmarrese@hmelegal.com;
       dgustafson@gustafsongluek.com; dhedlund@gustafsongluek.com;
       mlooby@gustafsongluek.com; jrissman@gustafsongluek.com;
       bresch@gustafsongluek.com; jholzer@gustafsongluek.com;
       jcotchett@cpmlegal.com; azapala@cpmlegal.com; tprevost@cpmlegal.com;
       abarnett@cpmlegal.com; atrott@cpmlegal.com; jverducci@cpmlegal.com;
       clipson@cpmlegal.com; mcaylao@cpmlegal.com; jalioto@cpmlegal.com;
       sfong@cpmlegal.com; kaw@wexlerwallace.com; eaw@wexlerwallace.com;
       mp@wexlerwallace.com; mjm@wexlerwallace.com; steve@hbsslaw.com;
       jasonz@hbsslaw.com; riop@hbsslaw.com; shanas@hbsslaw.com;
       kpierson@cohenmilstein.com; bjohnson@cohenmilstein.com;
       cgilden@cohenmilstein.com; dsilverman@cohenmilstein.com;
       adeich@cohenmilstein.com; bbrown@cohenmilstein.com;
       breannav@hbsslaw.com; bens@hbsslaw.com; elifvendahl@lowis-gellen.com;
       epb@willmont.com; rkaplan@kaplanfox.com; mmccahill@kaplanfox.com;
       jmerritt@legalstrategy.com; rcoffman@coffmanlawfirm.com;
       scera@cerallp.com; jcampisi@kaplanfox.com; mmoonsammy@kaplanfox.com;
       eblack@hsblawfirm.com; meldridge@hsblawfirm.com; cdirksen@cerallp.com;
       patrick.ahern@ahernandassociatespc.com; theo.bell@ahernandassociatespc.com;
       liana.alston@ahernandassociatespc.com; sgant@bsfllp.com; jshaw@bsfllp.com;
       ksmith@bsfllp.com; espevack@bsfllp.com; sleen@bsfllp.com;
       sgant@bsfllp.com; jshaw@bsfllp.com; ksmith@bsfllp.com;
       espevack@bsfllp.com; sleen@bsfllp.com; wjb@knpa.com; dpatton@knpa.com;
       srandall@knpa.com; bfloch@knpa.com; mgarcia@knpa.com; PES@Sperling-
       law.com; jvanek@sperling-law.com; dgermaine@sperling-law.com;
       jbjork@sperling-law.com; MAmaro@sperling-law.com; pcramer@srvhlaw.com;
       RHolt@srvhlaw.com; sbeishuizen@srvhlaw.com; jsantangelo@sperling-
       law.com; piovieno@bsfllp.com; anardacci@bsfllp.com; msinger@bsfllp.com;
       ngravante@bsfllp.com; rmcallister@bsfllp.com; rphair@huntonak.com;
       martinj@HuntonAK.com; ebolles@huntonak.com; csimpson@HuntonAK.com;
       porter@spplawyers.com; piovieno@bsfllp.com; anardacci@bsfllp.com;
Case: 1:16-cv-08637 Document #: 3689-3 Filed: 07/02/20 Page 16 of 19 PageID #:256968


       msinger@bsfllp.com; ngravante@bsfllp.com; rmcallister@bsfllp.com;
       piovieno@bsfllp.com; anardacci@bsfllp.com; msinger@bsfllp.com;
       ngravante@bsfllp.com; rmcallister@bsfllp.com; piovieno@bsfllp.com;
       anardacci@bsfllp.com; msinger@bsfllp.com; ngravante@bsfllp.com;
       rmcallister@bsfllp.com; desau@carltonfields.com;
       scortvriend@carltonfields.com; kgore@carltonfields.com;
       ajesteadt@carltonfields.com; jvanek@sperling-law.com; mdickler@sperling-
       law.com; desau@carltonfields.com; scortvriend@carltonfields.com;
       kgore@carltonfields.com; ajesteadt@carltonfields.com;
       lgiudice@carltonfields.com; scohen@carltonfields.com; jvanek@sperling-
       law.com; mdickler@sperling-law.com; desau@carltonfields.com;
       scortvriend@carltonfields.com; kgore@carltonfields.com;
       ajesteadt@carltonfields.com; lgiudice@carltonfields.com;
       scohen@carltonfields.com; jvanek@sperling-law.com; mdickler@sperling-
       law.com; piovieno@bsfllp.com; anardacci@bsfllp.com; msinger@bsfllp.com;
       ngravante@bsfllp.com; rmcallister@bsfllp.com; piovieno@bsfllp.com;
       anardacci@bsfllp.com; msinger@bsfllp.com; ngravante@bsfllp.com;
       rmcallister@bsfllp.com; mmiller@millerlawllc.com;
       mvantine@millerlawllc.com; aszot@millerlawllc.com;
       jshapiro@stearnsweaver.com; spatmore@stearnsweaver.com;
       ccanino@stearnsweaver.com; acorbett@stearnsweaver.com; elifvendahl@lowis-
       gellen.com; epb@willmont.com; rkaplan@kaplanfox.com;
       mmccahill@kaplanfox.com; jmerritt@legalstrategy.com;
       rcoffman@coffmanlawfirm.com; scera@cerallp.com; cdirksen@cerallp.com;
       elifvendahl@lowis-gellen.com; rkaplan@kaplanfox.com;
       mmccahill@kaplanfox.com; jmerritt@legalstrategy.com;
       rcoffman@coffmanlawfirm.com; scera@cerallp.com; cdirksen@cerallp.com;
       elifvendahl@lowis-gellen.com; rkaplan@kaplanfox.com;
       mmccahill@kaplanfox.com; jmerritt@legalstrategy.com;
       rcoffman@coffmanlawfirm.com; scera@cerallp.com; cdirksen@cerallp.com;
       elifvendahl@lowis-gellen.com; rkaplan@kaplanfox.com;
       mmccahill@kaplanfox.com; jmerritt@legalstrategy.com;
       rcoffman@coffmanlawfirm.com; scera@cerallp.com; cdirksen@cerallp.com;
       mgrier@hsblawfirm.com; eblack@hsblawfirm.com;
       meldridge@hsblawfirm.com; jvanek@sperling-law.com; jbjork@sperling-
       law.com; mdickler@sperling-law.com; desau@carltonfields.com;
       scortvriend@carltonfields.com; kgore@carltonfields.com;
       ajesteadt@carltonfields.com; scohen@carltonfields.com;
       jeisinger@eisingerlawfirm.com; Clay.Taylor@bondsellis.com;
       rturken@bilzin.com; swagner@bilzin.com; llustrin@bilzin.com;
       Idrescher@bilzin.com; Jgoldsmith@bilzin.com; jvanek@sperling-law.com;
       mdickler@sperling-law.com; desau@carltonfields.com;
       scortvriend@carltonfields.com; kgore@carltonfields.com;
       ajesteadt@carltonfields.com; scohen@carltonfields.com; Allen@marcus-
       shapira.com; Cain-Mannix@marcus-shapira.com; Marcus@marcus-shapira.com;
       deddy@theantitrustlawgroup.com; dlynch@theantitrustlawgroup.com;
       casasg@gtlaw.com; drayed@gtlaw.com; duttont@gtlaw.com;
       weberer@gtlaw.com; douglasz@gtlaw.com; reedci@gtlaw.com;
       pinkertonv@gtlaw.com; srabin@SusmanGodfrey.com;
       predmon@susmangodfrey.com; rcaughey@susmangodfrey.com;
Case: 1:16-cv-08637 Document #: 3689-3 Filed: 07/02/20 Page 17 of 19 PageID #:256969


       SShepard@susmangodfrey.com; rpolanco@susmangodfrey.com;
       ptaaffe@txattorneys.com; jwillis@txattorneys.com; obed@mdlcfirm.com;
       spencer@mdlcfirm.com; jorosa@justicia.pr.gov;
       tschneider@schneiderwallace.com; kbates@schneiderwallace.com;
       pschneider@schneiderwallace.com; mmmulder@mmulderlaw.com;
       eliveris@mmulderlaw.com; Heather.Call@usdoj.gov;
       Michael.Koenig@usdoj.gov; George.Baranko@usdoj.gov;
       Frederick.Levenson@usdoj.gov; Carolyn.Sweeney@usdoj.gov;
       Paul.Torzilli@usdoj.gov
       Subject: Broilers Plaintiffs Amended 30b6 Deposition Notices



       Counsel:



       Attached and served upon you are All Plaintiffs’ Amended Rule 30(b)(6) Notices
       for the below listed Defendants. Plaintiffs intend to abide by the agreements
       previously reached by the parties for the topics noticed on December 19, 2019.



       List of Defendants



       Case Farms

       Claxton

       Foster Farms

       Harrison

       Koch

       Mar Jac

       Mountaire

       OK Foods

       Perdue

       Pilgrims

       Sanderson

       Simmons

       Tyson
Case: 1:16-cv-08637 Document #: 3689-3 Filed: 07/02/20 Page 18 of 19 PageID #:256970




       Simeon A. Morbey | Attorney

       LOCKRIDGE GRINDAL NAUEN P.L.L.P.

       100 Washington Avenue S | Suite 2200 | Minneapolis MN 55401

       V: 612-596-4023 | F: 612-339-0981 | www.locklaw.com



       Elizabeth M. Sipe| Paralegal

       LOCKRIDGE GRINDAL NAUEN P.L.L.P.

       100 Washington Avenue S | Suite 2200 | Minneapolis MN 55401

       V: 612-339-6900 | F: 612-339-0981 | www.locklaw.com

       This e-mail may contain information that is privileged, confidential or otherwise protected from
       disclosure. If you are not the intended recipient or otherwise have received this message in error,
       you are not authorized to read, print, retain, copy or disseminate this message or any part of it. If
       you are not the intended recipient or otherwise have received this message in error, please notify
       us immediately by e-mail, discard any paper copies and delete all electronic files of the message.




       The information contained in this email message is intended only for use of the individual or
       entity named above. If the reader of this message is not the intended recipient, or the
       employee or agent responsible to deliver it to the intended recipient, you are hereby notified
       that any dissemination, distribution or copying of this communication is strictly prohibited. If
       you have received this communication in error, please immediately notify us by email,
       postmaster@weil.com, and destroy the original message. Thank you.




       The information contained in this email message is intended only for use of the individual or
       entity named above. If the reader of this message is not the intended recipient, or the
       employee or agent responsible to deliver it to the intended recipient, you are hereby notified
       that any dissemination, distribution or copying of this communication is strictly prohibited. If
       you have received this communication in error, please immediately notify us by email,
       postmaster@weil.com, and destroy the original message. Thank you.



       The information contained in this electronic message is confidential information intended only for the use of the named
       recipient(s) and may contain information that, among other protections, is the subject of attorney-client privilege,
       attorney work product or exempt from disclosure under applicable law. If the reader of this electronic message is not
       the named recipient, or the employee or agent responsible to deliver it to the named recipient, you are hereby notified
       that any dissemination, distribution, copying or other use of this communication is strictly prohibited and no privilege is
       waived. If you have received this communication in error, please immediately notify the sender by replying to this
Case: 1:16-cv-08637 Document #: 3689-3 Filed: 07/02/20 Page 19 of 19 PageID #:256971


         electronic message and then deleting this electronic message from your computer. [v.1 08201831BSF]




         The information contained in this email message is intended only for use of the individual or
         entity named above. If the reader of this message is not the intended recipient, or the
         employee or agent responsible to deliver it to the intended recipient, you are hereby notified
         that any dissemination, distribution or copying of this communication is strictly prohibited. If
         you have received this communication in error, please immediately notify us by email,
         postmaster@weil.com, and destroy the original message. Thank you.




  The information contained in this email message is intended only for use of the individual or entity named
  above. If the reader of this message is not the intended recipient, or the employee or agent responsible to
  deliver it to the intended recipient, you are hereby notified that any dissemination, distribution or copying
  of this communication is strictly prohibited. If you have received this communication in error, please
  immediately notify us by email, postmaster@weil.com, and destroy the original message. Thank you.
